 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 465 
In the House of Representatives, U. S.,

October 14, 2009
 
RESOLUTION 
Recognizing the Atlantic Intracoastal Waterway Association on the occasion of its 10th anniversary, and for other purposes. 
 
 
Whereas the Atlantic Intracoastal Waterway (AIWW) was authorized by the Rivers and Harbors Act of 1937 to provide a safe inside navigation channel for commercial shipping, support for and encouragement of interstate commerce, and safe harbor and protection for shipping from inclement weather and wartime enemy attack; 
Whereas the AIWW, completed in 1940, runs along the southeast coast of the United States from Norfolk, Virginia, to Key West, Florida, and measures 1,088 miles long; 
Whereas segments of the intracoastal waterway on the Atlantic Coast received their initial congressional authorization through Rivers and Harbors Acts beginning in 1880; 
Whereas the AIWW is a vital transportation system providing safe, reliable, and efficient navigation for commercial, recreational, and military vessels; 
Whereas the Corps of Engineers is currently engaged in flood control, hydropower production, environmental restoration, maintenance dredging, lock maintenance, recreation, and navigation projects along the AIWW; 
Whereas, according to the Corps of Engineers, in 2007 the AIWW supported the transportation of 2,543,000 tons of freight traffic, including commodities such as wheat, corn, soybeans, electrical machinery, iron, coal, gasoline, fabricated metal products, and electrical machinery; 
Whereas, according to the Corps of Engineers, in 2007 the AIWW supported a total of 34,184 trips made by recreational, commercial, and military vessels; 
Whereas the AIWW is an integral transportation network supporting the Armed Forces through the shipment of military equipment, fuel, and generators between Norfolk, Virginia, and Kings Bay, Georgia; 
Whereas the Dismal Swamp Canal, on the AIWW, is the oldest operating artificial waterway in the United States and has been placed on the National Register of Historical Places, was registered as an engineering landmark in 1988, and was included in the National Park Service’s Underground Railroad Network to Freedom Program in 2004; 
Whereas the AIWW has enhanced the lives of the residents of Virginia, North Carolina, South Carolina, Georgia, and Florida, as well as the greater southeastern United States, for more than 6 decades; 
Whereas the wildlife, flora, and fauna along the AIWW provide ample recreational opportunities for birdwatchers, photographers, and boaters; 
Whereas the Atlantic Intracoastal Waterway Association was organized in 1999 to address the navigation challenges of the AIWW and to encourage the continuation and further development of waterborne commerce and recreation on the AIWW; 
Whereas the Association has voiced the interests of commercial and recreational users of the AIWW, earning the title of Voice of the Waterway; 
Whereas the Association has been an advocate for maintenance of the AIWW to promote safe, cost-effective navigation; and 
Whereas the Association promotes the AIWW as a vital marine highway along the Atlantic coast, providing safe navigation for commercial and recreational vessels: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the importance of the Atlantic Intracoastal Waterway to recreational, commercial, and military vessels and to the history and quality of life of the citizens of the United States; and 
(2)acknowledges the Atlantic Intracoastal Waterway Association on the occasion of its 10th anniversary. 
 
Lorraine C. Miller,Clerk.
